IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


TANISHA NESMITH,                         : No. 167 EAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
            v.                           :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (SOUTHEASTERN                      :
PENNSYLVANIA TRANSPORTATION              :
AUTHORITY),                              :
                                         :
                  Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal and Application for Leave to Amend are DENIED.